413 F.2d 1044
Henry J. CARSWELL, Plaintiff-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections, State of Florida, Defendant-Appellee.
No. 27633.
United States Court of Appeals Fifth Circuit.
June 19, 1969.

Henry J. Carswell pro se.
Earl Faircloth, Atty. Gen. of Fla., George R. Georgieff, Asst. Atty. Gen., Tallahassee, Fla., for appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
In this pro se case, appellant has failed to file a brief within the time fixed by Rule 31, F.R.A.P., and it is therefore appropriate to dispose of this case summarily, pursuant to this Court's Local Rule 9(c) (2). Stout v. Broom, 406 F.2d 758 (5th Cir. 1969).


2
This appeal is from a denial without hearing of appellant's petition for an injunction. He asserts that he is not receiving proper medical care in prison and prays that prison authorities be required to give him lung X-rays and laboratory tests for tuberculosis or lung cancer, that he be given a complete physical examination, and that all medical reports be made available to a named attorney. The petition alleges that in 1962 petitioner suffered from coughing and spitting of blood, and that following this difficulty he was given an examination which he considered insufficient, and that in March, 1968, following a letter to the governor of Florida, he was given another examination, which he also considers inadequate. The federal courts interfere in the internal operation and administration of prison systems only in extreme cases. The allegations of the petition for injunction do not state facts which would make out a case of abuse of discretion on the part of the Florida prison authorities. Thompson v. Blackwell, 374 F.2d 945 (5th Cir. 1967); Granville v. Hunt, 411 F.2d 9 (5th Cir. 1969).


3
Affirmed.